FILED
                            NOT FOR PUBLICATION
                                                                              AUG 25 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RAUL BORGES BORBA-CARDOSO,                       No.    17-70742

              Petitioner,                        Agency No. A030-861-138

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 5, 2020**
                               Pasadena, California

Before: CALLAHAN and IKUTA, Circuit Judges, and BENCIVENGO,*** District
Judge.

      Raul Borges Borba-Cardoso petitions for review of the Board of

Immigration Appeals order of removal. In a concurrently filed opinion, we hold

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Cathy Ann Bencivengo, United States District Judge
for the Southern District of California, sitting by designation.
that perjury under section 118(a) of the California Penal Code is an “offense

relating to . . . perjury” and is thus an “aggravated felony.” 8

U.S.C. § 1101(a)(43)(S). Borba was convicted under section 118(a), and we

therefore lack jurisdiction over his petition for review. See 8 U.S.C.

§ 1252(a)(2)(C).

      PETITION DISMISSED.




                                           2